Case 20-11218-MFW   Doc 763-7   Filed 07/17/20   Page 1 of 2




            EXHIBIT G
~-
                                                                    Case 20-11218-MFW                                                                    Doc 763-7                                     Filed 07/17/20                                              Page 2 of 2
         ....:::-::E:::r:·-·c:;::r:J::--r--r .. ,r··r'·"~·--:1 .. ·T··1····: ...... 1..-r .. 1-··y.:·7 .. T''T·-1... ; .......1 .. 1" .. T .. .,. ... T .... -~T'"'T .. T·:·.;.: .. T'.:-'T .. r·:.,. ... T ....F:,'r--r'T .. T ... r----F·l' .. '"'1: ... r:::l·-·r·-r--.:·:;:-3_':.-:::r:-T.-··t: .. '17 .. C::T;;.:c:·c::c:,::r::.i::::r:::F~ --;-•·.,r··r·r· ,....   ~




,.
                 --                                                                                                                                                                                                                                                                                                                                                      flw
                                                                                                                                                                                                                                                                                                                                                                         H
p                                                                                                                                                                                                                                                                                                                                                                        n
j.l                                                                                                                                                                                                                                                                                                                                                                      w
                                                                                                                                                                                                                                                                                                                                                                         I    ~

;...;                                                                                                                                                                                                                                                                                                                                                                    p
                                                                                                                                                                                                                                                                                                                                                                         n
t;                                                                                                                                                                                                                                                                                                                                                                       1
                                                                                                                                                                                                                                                                                                                                                                         J
h                                                                                                                                                                                                                                                                                                                                                                        J
                                                                                                                                                                                                                                                                                                                                                                         I·!
                                                                        ,....... --........                                                 ~--                                                                                                                                                                                                                          i'1
                                                                                                                 ·~r_.
                                                                                                                     ~---;,"
~-                                                                                                                                                                                                                                                                                                                                                                       8:,~
~;J



                                                                    ~=--------- /io (.\
                                                                   (/       ('O )
....                                                                                                                                                                                                                                                                                                                                                                     W
                                                                                                                                                                                                                                                                                                                                                                         u
                                                                                                                 /            \                                                                                                                                                                                                                                          H
'                                                                                                                                 ,_,)                                                                                                                                                                                                                                   ~
i.:.·
~~
                                                                                                                                         - - - - - - - - -. <?-----                                                                          '                                                                                                                           ~
                                                                                                                                                                                                                                                                                                                                                                         [J
                                                                                                                                                                                                                                                                                                                                                                         !J
                                                                                                                                                                                                                                                                                                                                                                         rl
                                                                                                                                                                                                                                                                                                                                                                         11
u                                                                                                                                                                     AMENDED                                                                                                                                                                                            8
                                                                                                                                                                                                                                                                                                                                                                         ~
!·;

                                                                                                                               CERTIF1CATE OF SELF-INSURANCE                                                                                                                                                                                                             u
                                                                                                                                                                                                                                                                                                                                                                         ~
~j


 ~-I
                                                                                                                                                                                                                                                                                                                                                                         R
                                                             WHEREAS, an Application for Self-Insurance has been duly executed and filed with the                                                                                                                                                                                                                        ~
 ~-~
             Director oflnsurance; and                                                                                                                                                                                                                                                                                                                                   ~
 b                                                                                                                                                                                                                                                                                                                                                                       D
'r·1                                                                                                                                                                                                                                                                                                                                                                     ~   I';
 ;....
                                                             WHEREAS, it has been determined that the applicant fulfills all the requirements and                                                                                                                                                                                                                            d
                                                                                                                                                                                                                                                                                                                                                                             M

n conditions necessary for self-insurance.                                                                                                                                                                                                                                                                                                                               H
                                                                                                                                                                                                                                                                                                                                                                         r
;!
                                                                                                                                                                                                                                                                                                                                                                         µ   ~j
                            NOW, THEREFORE, I, Director of Insurance of the State of Illinois, by virtue of the powers                                                                                                                                                                                                                                                   H
 fl          vested in me by law, do hereby approve the Application for Self-Insurance of The Hertz Corporation and                                                                                                                                                                                                                                                          H
'I                                                                                                                                                                                                                                                                                                                                                                           iH
             Hertz Vehicles, LLC establishing this Certificate establishing them as a self-insurer for the purposes of                                                                                                                                                                                                                                                       ~
             Section 9-102 of the Illinois Vehicle Code.                                                                                                                                                                                                                                                                                                                     ri
                                                                                                                                                                                                                                                                                                                                                                         n
                                                                                                                                                                                                                                                                                                                                                                         P.i"1
                                                                                                                                                                                                                                                                                                                                                                         i1h
                                                                                                                                                                                      DEPARTMENT OF INSURANCE of the State of                                                                                                                                            u
                                                                                                                                                                                      Illinois;
                                                                                                                                                                                                                                                                                                                                                                         ~
                                                                                                                                                                                                                                                                                                                                                                         n
             DATQ4i>.1 \J dV \<(/                                                             1                                                                                                                                                                                                                                                                          ~
                                                                                                                                                                                                                                                                                                                                                                         H

                                                                                                                                                                                      ~~~~rsr
                                                                                                                                                                                      JENNIFER HAMMER
                                                                                                                                                                                                                                                                                                                                                                         ~
                                                                                                                                                                                                                                                                                                                                                                         ,,~
                                                                                                                                                                                                                                                                                                                                                                         n
                                                                                                                                                                                      DIRECTOR OF INSURANCE
                                                                                                                                                                                                                                                                                                                                                                         ~
                                                                                                                                                                                                                                                                                                                                                                         !j
                                                                                                                                                                                                                                                                                                                                                                         ~
                                                                                                                                                                                                                                                                                                                                                                         .I
                                                                                                                                                                                                                                                                                                                                                                         D
                                                                                                                                                                                                                                                                                                                                                                         !l

                                                                                                                                                                                                                                                                                                                                                                         r
                                                                                                                                                                                                                                                                                                                                                                         ~
                                                                                                                                                                                                                                                                                                                                                                         µ
                                                                                                                                                                                                                                                                                                                                                                         ~
                                                                                                                                                                                                                                                                                                                                                                         u
                                                                                                                                                                                                                                                                                                                                                                         i!
                                                                                                                                                                                                                                                                                                                                                                         n
                                                                                                                                                                                                                                                                                                                                                                         ~
                                                                                                                                                                                                                                                                                                                                                                         ~




                                                                                                                                                                                                                                                                                                                                                                         ~
                                                                                                                                                                                                                                                                                                                                                                         Ll~

                                                                                                                                                                                                                                                                                                                                                                         ~
                                                                                                                                                                                                                                                                                                                                                                         ~
          ~:~T::::r.:.:r.:.:1:-2....,...c..:.-.=.r..:~T.:.r=r::.:r:::J.:.:r:r.:::1;_-.:-r.r::J:.:::..::.::::.:r.:r..:.:.r.:::i';:..::...::·2-:..r.s:::L::r ·:r::r::.·i:::::r.::::."1. . ._::.~.:.r.:.:c:i·.::r.::::c.:.r::::r:::i:::r:~zr.zrf,7T"27j:.:r::r:;::.r;::.:r:r::r2.ETI.Z:T::r~---::li:m:L:IJ:::;:;:r&a:::J.:;:r=dI::l.~"TIZI::.·r:re·
